Citation Nr: 1332003	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-10 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling prior to July 22, 2010, and as 20 percent disabling thereafter.

2.  Entitlement to an increased rating for sciatica, right lower extremity, rated as 10 percent disabling prior to April 30, 2012, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for sciatica, left lower extremity, rated as 10 percent disabling prior to April 30, 2012, and as 20 percent disabling thereafter.

4.  Entitlement to service connection for bilateral arm numbness, claimed as due to service-connected lumbar spine disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2005 rating decision, the RO denied, in pertinent part, entitlement to an increased rating in excess of 10 percent for a lumbar spine disability.

In October 2009, the Veteran failed to appear for a hearing before the Board at the RO.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

This matter was remanded in January 2010.

In a March 2011 rating decision, the Appeals Management Center (AMC) assigned a 20 percent disability to lumbar spine disability, effective July 22, 2010.

In a March 2012 decision, the Board granted entitlement to service connection for sciatica of the right and left lower extremities, and remanded entitlement to an increased rating for a lumbar spine disability.  

In a March 2012 rating decision, the AMC implemented the Board's grant, assigning separate 10 percent disability ratings for sciatica of the right and left lower extremities, effective October 29, 2004.  In a February 2013 rating decision, the AMC increased the initial ratings to 20 percent for sciatica of each lower extremity, effective April 30, 2012.  The ratings for the lower extremity sciatica are deemed to be elements of the rating for the low back disability, because the rating criteria require ratings for all orthopedic and neurologic manifestations of that disability.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (1) (2013).

TDIU is an element of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Lumbar spine and associated sciatica, bilateral lower extremities

In March 2005, July 2010, and April 2012, the Veteran underwent VA examinations.  These did not include the findings needed to assess functional impairment.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

This was a basis for the Board's prior remand, and the Board has a duty to insure that the remand instructions are complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  duty to assist "may include obtaining a retrospective medical opinion" especially when there is an absence of medical record for an extended time period.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Such is necessary in this case.  

Bilateral arm numbness

In a November 2007 rating decision, the RO denied entitlement to service connection for bilateral arm numbness.  In an April 2008 substantive appeal the Veteran expressed disagreement with this decision.  The issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Veteran has reported that he retired from employment as a postal worker in September 2008.  The April 2012 VA examiner opined that the Veteran is retired and would be unable to do a job involving use of his back, bending, stooping, and prolonged weight bearing.  In light of the Veteran's retirement status since September 2008 and the opinion of the VA examiner, a TDIU claim is raised.  Rice.

A VA medical opinion is necessary in order to provide a current assessment of the Veteran's employability. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a formal application for TDIU. 

2.  Afford the Veteran an examination to determine the severity of his lumbar spine disability and associated sciatica.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  

The examination of the spine should include range of motion studies.  The examiner must report whether there is any additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

This information is needed to rate the Veteran's disability in accordance with applicable regulations and court decisions.
.
The examiner should report any specific information as to the frequency and duration of physician prescribed bedrest in the past 12 months.

The examiner should describe all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should provide a retrospective medical opinion as to:

(a)  whether there was additional limitation of thoracolumbar spine motion as a result of functional loss or impairment during any period from October 29, 2004; and,

(b)  whether there was additional limitation of thoracolumbar spine motion as a result of flare-ups during any period from October 29, 2004.

The examiner should opine whether the Veteran's service connected disabilities (lumbar spine disability; sciatica of the lower extremities; scars, fragment wounds of the right arm, right shoulder, and right chest) in combination preclude gainful employment for which his education and occupational experience would otherwise qualify him for any period from September 2008.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Issue a statement of the case with regard to the issue of entitlement to bilateral arm numbness.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

4.  If there was any period since September 2008 when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2013).  

5.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and then returned the case to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


